Citation Nr: 1751684	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  13-34 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral pain syndrome. 

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee patellofemoral pain syndrome.  

3.  Entitlement to service connection for a right shoulder condition. 

4.  Entitlement to service connection for a left shoulder condition. 

5.  Entitlement to service connection for mid-back pain. 

6.  Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 2008 to October 2011.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in St. Paul, Minnesota currently has jurisdiction over these claims. 

The Veteran submitted a notice of disagreement (NOD) appealing the October 2012 rating decision in June 2013.  Specifically, the Veteran appealed the denial of service connection for his bilateral shoulder condition, mid-back pain, and sleep disorder, as well as the non-compensable rating assigned for the left and right knee condition.  In November 2013, the RO issued its statement of the case (SOC), in which it continued the denial of service connection for the above-noted disabilities, and the non-compensable rating for the knee disabilities.  The Veteran substantially appealed the SOC in December 2013. 

In April 2015, the RO issued a rating decision in which it increased the right and left shoulder disability rating to 10 percent, based on painful motion.  The RO also issued a supplemental statement of the case (SSOC).  As the increase only represents a partial grant of the benefit sought, the issues remain on appeal.  

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  
REMAND

While further delay is regrettable, the Board finds additional development is necessary before deciding the Veteran's claims. 

Increased Rating Claims

The Veteran is seeking a disability rating in excess of 10 percent for bilateral knee patellofemoral pain syndrome.  

In Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that a VA examination of the joints must, wherever possible, include range of motion (ROM) testing, "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  In addition, if applicable, the examiner must provide range of motion findings for the "opposite undamaged joint."  The Court further held that if for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so. 

The Veteran most recently underwent a VA examination to assess his knees in November 2014.  Regarding the left knee, the Veteran was able to extend the left knee to 0 degrees and flex it to 140 degrees with no objective evidence of pain, tenderness, or pain with weight-bearing.  The examiner also noted there was no additional ROM loss due to pain, fatigue, weakness or incoordination after three repetitions.  As for the right knee, the examiner noted no swelling or redness.  The Veteran was able to extend the right knee to 0 degrees and flex it to 140 degrees with no evidence of pain, tenderness, or pain on weight-bearing.  Repetitive use did not increase ROM loss due to pain, fatigue, weakness or incoordination.  However, the Veteran exhibited pain in the left knee after repetitive use over time, although the examiner noted there was no significant reduction in ROM.  Regarding joint instability, the examination report indicates there was slight lateral instability of the right knee.  

The Board finds the examination of the Veteran's knees inadequate for rating purposes under Correia.  The examiner did not test the Veteran for pain in passive motion, weight-bearing, and nonweight-bearing.  As such, the issue must be remanded for a new VA examination which complies with the Correia requirements.  However, as the Veteran is service-connected for disabilities in both knees, the requirement of ROM testing on the opposite undamaged joint is moot.

Service Connection Claims

Turning to the Veteran's claims for service connection for bilateral shoulder condition, sleep disorder, and mid-back pain, the Board initially notes the RO denied the claims because there were no diagnoses for disabilities.  In September 2011, before his release from active duty, the Veteran underwent a VA general medical examination.  The examiner briefly discussed each of the above-noted conditions and performed a general physical examination.  However, the Board finds the Veteran has submitted enough evidence to warrant a remand for individual evaluations to determine the presence of any disabilities and whether they are related to the Veteran's service.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If it is determined any records do not exist, or that additional attempts to obtain those records would be futile, the record should be annotated to reflect as much, to specifically include a formal finding of unavailability, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  

2.  Afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected bilateral knee retropatellar pain syndrome.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include measurements of active, passive, weight-bearing, and non-weight-bearing range of motion assessments.  If the examiner is unable to conduct the required testing or concludes the required testing is not necessary, he or she should clearly explain why that is so.  

3.  Afford the Veteran VA examinations, by VA examiner(s)s of sufficient experience or expertise, for his claimed bilateral shoulder condition, sleep disorder, and mid-back pain.  All evidence must be made available to and reviewed by the examiner(s).  Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner should describe the nature and etiology of the Veteran's conditions.  The examiner should state any current diagnoses found upon examination; and for each diagnosis, opine whether it is at least as likely as not (a 50 percent probability or greater) that the diagnosed condition is related to the Veteran's service.  

The examiner must provide a complete rationale for all opinions offered.  If the examiner is unable to provide any requested opinion, he or she should explain why.   

4. Undertake any other development determined to be warranted.  

5.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




